Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00699-CR

                                      Paul BUTLER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                     From the 147th District Court, Travis County, Texas
                            Trial Court No. D-1-DC-11-301853
                        Honorable Wilford Flowers, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED September 11, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice